DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Fangfang does not teach that two different fluids flow through the first flow passage and second fluid passage. Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fangfang (CN205940233) in view of Yum et al (US 20160164148 A1), Siering et al (US 20140193686 A1) and Haussmann (US 20150086831 A1).
Regarding claim 1, Fangfang discloses a heat exchange device (100) (cooling integrated assembly) comprising a cooling assembly (12), and a valve assembly, wherein, the cooling assembly has a first connecting port and a second connecting port, the valve assembly and the cooling assembly are fixedly arranged; the valve assembly comprises a connecting block (13) and a valve core assembly (330), the connecting block has a mounting hole, and at least part of the valve core assembly is located in the mounting hole (135); the valve assembly comprises a first fluid passage, and one end of the first fluid passage is a first end port of the connecting block, the other end of the first fluid passage is a second end port of the connecting block, the second end port of the connecting block is located on an inner end surface of the connecting block, the inner end surface faces the cooling assembly, the first connecting port is in communication with the second end port of the connecting block, and a flow area of the first fluid passage is equal to or greater than zero, and is configured to switch between zero and a specified flow area of the first fluid passage (the flow adjusting portion of the valve core assembly (230) acts to open and close the throttling hole or adjust the size of the 
Fangfang remains silent about the details of the cooling assembly as claimed. However, Yum teaches a battery pack comprising a cooling plate assembly (22) having a bottom plate (86) and a circulation plate (80), and the bottom plate is fitted with the circulation plate. The cooling assembly comprises a fluid passage (second fluid passage), the second fluid passage is located between the bottom plate and the circulation plate, the second fluid passage is in communication with the first connecting port and the second connecting port [Fig. 2-4, 9; paragraph 0015-0018, 0043-0045]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of cooling plate assembly in order to have thin cooling assembly especially for battery application.
Fangfang remains silent about flowing refrigerant through the first and second fluid passages. However, Siering teaches a battery module comprising a cooling duct system wherein coolant/refrigerant flows through the flow passage for cooling the battery module [Abstract; Fig. 1-5; paragraph 0009, 0014, 0034]. Haussmann teaches a vehicle battery module comprising a cooling device wherein refrigerant flows through the flow passage for cooling the battery [Abstract; Fig. 1-5; paragraph 0006, 0014, 0049]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of refrigerant as a cooling fluid in order to have an efficient cooling system for the battery system.



.
7.	Claims 2-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fangfang (CN205940233) in view of Yum et al (US 20160164148 A1), Siering et al (US 20140193686 A1) and Haussmann (US 20150086831 A1) as applied in claim 1 and further in view of Haussmann (US 20150086831 A1).
Regarding claim 2, Yum teaches that the circulation plate is provided with a protrusion  and a groove, the protrusion protrudes toward a direction away from the bottom plate, and the groove is opposite to the protrusion, the groove is located on one side of the circulation plate facing the bottom plate, and a second fluid passage is located between a wall portion of the circulation plate forming the groove and the bottom plate; the bottom plate is fixed to the connecting block, and the bottom plate comprises a flat plate portion, the flat plate portion is arranged on a side portion of the bottom plate fixed to the connecting block [Fig. 2-4, 9; paragraph 0015-0018, 0043-0045].  Yun remains silent about the thickness of the plates of the cooling assembly, however, Haussmann teaches a plate type cooling device for a battery assembly wherein the thickness of the bottom plate (24) is 0.8-2 mm,  and the thickness of the circulation plate (30) is 0.25-1 mm [Fig. 2-3; paragraph 0006-0007, 0011-0012, 0056-

Regarding claim 3, Fangfang teaches that the circulation plate comprises a main body portion, the groove extends continuously, the main body portion is sealed to the bottom plate, and the groove comprises a first tail end portion and a second tail end portion, a position of the first tail end portion is opposite to the first connecting port, a position of the second tail end portion is opposite to the second connecting port; the connecting block further comprises a third end port and a fourth end port of the connecting block which are in communication with each other; the valve assembly further comprises a third fluid passage, one end of the third fluid passage is the third end port of the connecting block, the other end of the third fluid passage is the fourth end port of the connecting block, the first end port and the fourth end port of the connecting block are located on a same end surface of the connecting block; the valve core assembly comprises a valve needle and a throttling hole, the throttling hole is an end portion of the first fluid passage, a gap is provided between the valve needle and a wall portion of the valve core assembly forming the throttling hole, a flow area of the throttling hole is more than zero; or the valve needle inserts into the throttling hole, the flow area of the throttling hole is equal to zero (the flow adjusting portion of the valve core assembly (230) acts to open and close the throttling hole or adjust the size of the throttling hole, so that the flow of the heat exchange medium passing through the 

Regarding claim 4, Fangfang teaches that the first end port (137) and the fourth end port (136) of the connecting block are located on the outer end surface of the connecting block that opposite to the inner end surface; a hole opening of the mounting hole (135) is provided on the side end surface of the connecting block, and the mounting hole is configured to allow the first end port of the connecting block to be in communication with the second end port of the connecting block [Fig. 3-17].

Regarding claim 5, Fangfang teaches that the first end port and the fourth end port of the connecting block are located on the side end surface of the connecting block; the hole opening of the mounting hole is located on the outer end surface of the connecting block that is opposite to the inner end surface; or the first end port of the connecting block, the fourth end port of the connecting block and the hole opening of the mounting hole are located on the side end surface of the connecting block, and the hole opening of the mounting hole with the first end port and the fourth end port of the connecting block are located on different side end surfaces [Fig. 3-17].

Regarding claim 6, Fangfang teaches that the hole opening of the mounting hole and the first end port and the fourth end port of the connecting block are located on the outer end surface of the connecting block that is opposite to the inner end surface; a 

Regarding claim 7, Fangfang teaches that equivalent diameter of the hole opening of the mounting hole is greater than an equivalent diameter of a passage section of the drainage flow passage, the drainage flow passage is an inclined passage, a height direction of the connecting block is taken as a vertical direction, the drainage flow passage has an upper end port and a lower end port, the upper end port is in communication with the mounting hole, the lower end port is in communication with the first end port of the connecting block; or the drainage flow passage run through a side wall portion of the connecting block, the side wall portion is a side wall portion forming the mounting hole, the drainage flow passage has a first tail end port and a second tail end port, the first tail end port is in communication with the first end port of the connecting block, and the second tail end port is located on an end surface of the side wall portion [Fig. 3-17].

Regarding claim 8, Fangfang teaches that the drainage flow passage further comprises an inclined passage and a communication groove. One end of the inclined passage is in communication with the mounting hole and the other end of the inclined passage is in communication with the communication groove, the communication groove is provided on the inner end surface of the connecting block [Fig. 3-17].


Regarding claim 10, Fangfang teaches that the heat exchange assembly comprises fixing hole and fixing member [Fig. 1-3 and 19] and the detail of fixing it is within the technical grasp of an ordinary skill in the art.
Regarding claims 15-20, Yum teaches a battery assembly comprising a plurality of battery modules (24, 26, 28) and a cooling integrated assembly. The cooling assembly (22) comprises a bottom plate (86) and a circulation plate (80), the bottom plate is coordinately fixed to the circulation plate, the bottom plate comprises a flat plate portion, and the flat plate portion is located at a side of the bottom plate opposite to the circulation plate, at least part of the battery module is in contact with the flat plate portion or is in contact with the flat plate portion through a heat conduction element (88) [Fig. 1-4].

8.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fangfang (CN205940233) in view of Yum et al (US 20160164148 A1), Siering et al (US 20140193686 A1) and Haussmann (US 20150086831 A1) as applied in claim 9 and further in view of Wang et al (US 20180080693 A1). 

Regarding claim 12, Wang teaches that the connecting block can be fixed to the cooling assembly by welding [paragraph 0056].

9.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fangfang (CN205940233) in view of Yum et al (US 20160164148 A1), Siering et al (US 20140193686 A1) and Haussmann (US 20150086831 A1) as applied in claim 1 and further in view of Wang et al (US 20180080693 A1).
.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723